Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Caroline Do (Registration No. 47,529) on 09 February 2022.

The following claims have been amended as:

1. (Currently Amended) A system comprising: 
at least one processor; 
at least one memory coupled to the at least processor storing instructions that, when executed by the at least one processor, cause the at least processor to function as: 
an extracting unit configured to extract affected regions respectively for a plurality of evaluation indexes of an affected area from an image of a subject; 
a calculating unit configured to calculate evaluation values associated with the plurality of evaluation indexes; 
a selecting unit configured to, based on a result of comparison between the evaluation value of the affected regions extracted by the extracting unit respectively for the evaluation indexes and the reference value for the evaluation index, select the affected region for at least one of the evaluation indexes from among the affected regions respectively for the evaluation indexes; and 
a display control unit configured to cause a display unit to display information about the selected affected region for the at least one of the evaluation indexes,
wherein the information about the selected affected region for the at least one of the evaluation indexes is displayed in a mode different from a mode in which information about the affected region for another of the evaluation indexes, 
wherein the extracting unit extracts a region whose evaluation value associated with an evaluation index among the plurality of evaluation indexes is greater than or equal to a reference value set by a user, as the affected regions, 
wherein the selecting unit is configured to, based on a result of comparison between the evaluation value for the evaluation indexes and the reference value for the evaluation index, select at least one of the affected regions respectively for the evaluation indexes.  

6. Cancelled

7. Cancelled

8. (Currently Amended) The system according to Claim 1[[6]], wherein 
the display control unit is configured to cause the display unit to display information about the evaluated results of the affected regions respectively for the evaluation indexes, and 
information about the evaluated results of the affected regions respectively for the evaluation indexes contains identification information of each of the evaluation indexes and information indicating at least one of the evaluation value and the reference value for each of the evaluation indexes.  

9. (Currently Amended) The system according to Claim 1[[6]], wherein 
the at least one processor further functions as: a setting unit configured to set the reference values based on user's operation, and 
wherein the setting unit can change the reference value by operation of the user.  

10. (Currently Amended) The system according to Claim 1[[6]], wherein the at least one processor further functions as: 
a storage control unit configure to cause a storage medium to store information indicating the evaluation values of the affected regions respectively for the evaluation indexes; and 
a setting unit configured to, based on information indicating a past -4-Amendment for Application No.: 16/709646 Attorney Docket: 10198966US01 evaluation value of the affected region for at least one of the evaluation indexes, set the reference value for the at least one of the evaluation indexes.

13. (currently amended) An apparatus comprising: 
at least one processor; and -5-Amendment for Application No.: 16/709646 Attorney Docket: 10198966US01 
at least one memory coupled to the at least processor storing instructions that, when executed by the at least one processor, cause the at least processor to function as: 
an extracting unit configured to extract affected regions respectively for a plurality of evaluation indexes of an affected area from an image of a subject; 
a selecting unit configured to, based on evaluated results of the extracted affected regions respectively for the evaluation indexes, select the affected region for at least one of the evaluation indexes from among the affected regions respectively for the evaluation indexes; and 

wherein the information about the selected affected region for the at least one of the evaluation indexes, is displayed in a mode different from a mode in which information about the affected region for another of the evaluation indexes, and 
wherein the extracting unit extracts a region whose evaluation value associated with an evaluation index among the plurality of evaluation indexes is greater than or equal to a reference value set by a user, as the affected regions.

15. Cancelled

16. Cancelled

17. (Currently Amended) The apparatus according to Claim 13[[15]], wherein 
the output unit is configured to output, to the external apparatus, information about the evaluated results of the affected regions respectively for the evaluation indexes, and 
information about the evaluated results of the affected regions respectively for the evaluation indexes contains identification information of each of the evaluation indexes and information indicating at least one of the evaluation value and the reference value for each of the evaluation indexes.  

18. (Currently Amended) The apparatus according to Claim 13[[15]], wherein the at least one processor further functions as: 
a storage control unit configure to cause a storage medium to store information indicating the evaluation values of the affected regions respectively for the evaluation indexes; and 


20. (Currently Amended)) An apparatus comprising:
                at least one processor; and
                at least one memory coupled to the at least processor storing instructions that, when executed by the at least one processor, cause the at least processor to function as:
                an output unit configured to output an image of a subject to an external apparatus;
                an acquiring unit configured to acquire, from the external apparatus, information about an affected region of the subject, contained in the image, for at least one of a plurality of evaluation indexes, selected by the external apparatus, from among affected regions respectively for the evaluation indexes of an affected area; 
                a selecting unit is configured to, based on a result of comparison between an evaluation value for the evaluation indexes and a reference value for an evaluation index, select at least one of the affected regions respectively for the evaluation indexes;
                a calculating unit configured to calculate evaluation values associated with the plurality of evaluation indexes; and
                a display control unit configured to cause a display unit to display based on the information acquired by the acquiring unit, wherein
                the selected information about the affected region for the at least one of the evaluation indexes is displayed in a mode different from a mode in which the information about the affected region for another of the evaluation indexes is displayed, and


24. (Currently Amended)) An apparatus comprising: 
at least one processor; and 
at least one memory coupled to the at least processor storing instructions that, when executed by the at least one processor, cause the at least processor to function as: 
an output unit configured to output an image of a subject to an external apparatus; -9-Amendment for Application No.: 16/709646 Attorney Docket: 10198966US01 
a selecting unit configured to acquire, from the external apparatus, information about affected regions of the subject contained in the image respectively for a plurality of evaluation indexes of an affected area and, based on a result of comparison between an evaluation value for the evaluation indexes and a reference value for an evaluation index, select the affected region for at least one of the evaluation indexes from among the affected regions respectively for the evaluation indexes; 
                 a calculating unit configured to calculate evaluation values associated with the plurality of evaluation indexes; and
a display control unit configured to cause a display unit to display based on the information about the affected region for the at least one of the evaluation indexes, selected by the selecting unit, 
wherein the selected information about the affected region for the at least one of the evaluation indexes is displayed in a mode different from a mode in which the information about the affected region for another of the evaluation indexes is displayed, and 
wherein the affected region is a region whose evaluation value associated with an evaluation index among the plurality of evaluation indexes is greater than or equal to a reference value set by a user.

29. (Currently Amended) A method comprising: 
extracting a region whose evaluation value associated with an evaluation index of a plurality of evaluation indexes is greater than or equal to a reference value set by a user, as [[an ]]affected regions respectively for the plurality of evaluation indexes of an affected area from an image of a subject; 
calculating evaluation values associated with the plurality of evaluation indexes;
based on a result of comparison between the evaluation value of the affected regions extracted by the extracting unit respectively for the evaluation indexes and the reference value for the evaluation index, selecting the affected region for at least one of the evaluation indexes from among the affected regions respectively for the evaluation indexes; and 
displaying information about the affected region for the selected at least one of the evaluation indexes in a mode different from a mode in which information about the affected region for another of the evaluation indexes is displayed.  

30. (Currently Amended) A non-transitory computer-readable storage medium storing a program for causing a processor to execute a method, the method comprising: 
extracting a region whose evaluation value associated with an evaluation index of a plurality of evaluation indexes is greater than or equal to a reference value set by a user, as [[an ]]affected regions respectively for the plurality of evaluation indexes of an affected area from an image of a subject; -11-Amendment for Application No.: 16/709646 Attorney Docket: 10198966US01 
calculating evaluation values associated with the plurality of evaluation indexes;
based on a result of comparison between the evaluation value of the affected regions extracted by the extracting unit respectively for the evaluation indexes and the reference value for the evaluation index, selecting the affected region for at least one of the evaluation indexes from among the affected regions respectively for the evaluation indexes; and 
displaying information about the affected region for the selected at least one of the evaluation indexes in a mode different from a mode in which information about the affected region for another of the evaluation indexes is displayed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY M. FORTINO whose telephone number is (571)272-7470.  The examiner can normally be reached on M-F 8a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on (571)272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ASHLEY M. FORTINO
Examiner
Art Unit 2143


/JENNIFER N WELCH/Supervisory Patent Examiner, Art Unit 2143